Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if the functional limitations recited for the encoder need to be fulfilled or not. This is in part because the “configured” limitation associated with an encoder has been removed which is contrasted with the positive recitation “wherein the decoder is configured…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack (US 5680863 A), and further in view of Kye (US 2007/0016049 A1).
Regarding claim 1, Hossack teaches a system for compressing and decompressing data in an ultrasound beamformer [title flexible ultrasonic transducers], comprising:
an encoder to encode differences in delay between samples [does not appear to have patentable weight] configured to [compress] delay data based at least in part on a smoothness of a delay profile [col. 15:1-15 curvature varies in a smooth manner between those known points, and hence intermediate radius of curvature values may be determined by any well known curve-fitting method; col. 4:1-15; col. 14:45-55 transmit delay profiles (calculated on an element-by-element basis) are drawn from a table of precalculated parameters stored in the section 302], and configured to compress apodization data based at least in part on a smoothness of an apodization profile [col. 15:1-15 In some cases the radius of curvature will vary along the length of the array. In such cases, the radius of curvature is also a function of transducer element number or acoustic line number. Typically the radius of curvature will only be detected at a few discrete points along the array. However, it may be assumed that radius of curvature varies in a smooth manner between those known points, and hence intermediate radius of curvature values may be determined by any well known curve-fitting method. Local radius of curvature values are calculated using the curve-fitted values for the origin of all acoustic lines along the array. Therefore, as the system increments acoustic line number as it scans across the array, it also checks the relevant radius of curvature and supplies the nearest available set of curvature correcting delays as held in 302.];
a decoder including a multiplier [col. 14:55-65 apodization profile applied to the apodization/gain block], an adder [col. 14:55-65 summer 308], and a multiplexor [col. 4:10-20 The transmit beamformer 32 and the receive beamformer 34 are connected to respective transducers 
Hossack teaches producing beamformer delays by applying precomputed and interpolated data but does not explicitly refer to this process as compression/decompression. Kye teaches compressing/decompressing beamformer delay data [0022 delay data stored in the memory 310 under the control of the control unit 200 when forming the Rx beam. The Rx signals, which adjust the delays thereof, are summed and transmitted to the signal processing unit 280. The ultrasound diagnostic system 20 may include a codec unit (not shown) for compressing and decompressing the Tx and Rx delay data. … Thereafter, an appropriate signal processing is carried out for the signals outputted from the Rx beam forming unit 270, thereby obtaining the ultrasound image data.; 0023 As the focal point becomes more distant from the transducer element, the curve showing the delay pattern of the Rx signal becomes similar to a straight line. That is, the delay of the Rx signal at a transducer element is inversely proportional to the time, as shown in FIG. 5.].
It would have been obvious to refer to the curve fitting of beamformer delay data as taught by Hossack, as a compression/decompression of delay data as taught by Kye because describing data with a smooth line allows interpolation to be performed in between data elements and allows the delays to be described with parameters of a function instead of with the delays themselves (e.g., for simplest case as a straight line as in beam steering – i.e., only a y intercept and slope).
Regarding claim 2, Hossack also teaches the system of claim 1, wherein the encoder and the decoder include a simple source synchronous parallel interface for connecting to the beamformer [fig. 25 shows focus delay profiles line 1 to line N which drive delay counter and ultimately drive array #34 by pulse generation and amplifier].
Regarding claim 3, Hossack also teaches the system of claim 1, wherein the encoder uses a low-order polynomial fitting to capture a change in delay data across an ultrasound beamformer transducer over time [col. 11:50-60 So long as the signals resulting from the maximum rate of flexure change are captured (about one change every second) then all other signals can be regarded as noise and filtered out. T].
Regarding claim 4, Hossack teaches the system of claim 1, wherein the encoder uses local corrections to compensate for polynomial fitting errors [col. 9:60-67 Between the known radius values at the positions of the strain gauges 184 the local radius values at all other intermediate points can be determined by interpolation. Once the local radius at all points along the array 182 is known, local acoustic line origin and direction can be found by summing the incremental calculated vector displacements between elements. 
].
Regarding claim 5, Hossack teaches the system of claim 1, further comprising a transducer channel, wherein a transducer channel delay for a transducer channel is a difference between a selected output sample time and a time-of-flight from a transmit origin to a focal point and back to a transducer element [fig. 22 distinguishes between #264 and #260 to focal point F].
Regarding claim 6, Hossack teaches the system of claim 5, wherein the encoder compresses the transducer channel delay [col. 13-14 bridging separate delay counter is used for each transducer channel].
Regarding claim 7, Hossack teaches the system of claim 1, wherein the encoder compresses delay data using a spatial fitting technique [col. 15:5-10 well known curve fitting method].
Regarding claim 8, Hossack teaches the system of claim 1, wherein the encoder is configured to generate the delay profile using spatially smooth polynomial fit to capture a change in delay data across an ultrasound beamformer transducer over time [col. 15:1-15 well known curve fitting method … curvature varies in a smooth manner; col. 16:40-50 Appropriate ones of these radius correction profiles are supplied to the adder 342 and are added to the continuously updating dynamic receive focus delays.].
Regarding claim 9, Hossack teaches the system of claim 1, wherein the encoder is configured to generate the apodization profile using scaling coefficients to capture a change in apodization data across the ultrasound beamformer transducer over time [col. 14:1-10 counter counts and triggers a pulse generator 278 at the correctly determined time. Lastly, apodization and gain are applied in block 280. Preferably, apodization values vary as a function of the focal depth and line number, as is well known in conventional systems. Such variation of apodization values is not strictly required, but is preferred for many applications.].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection (35 USC 112) for clarity has been applied because it is not certain if the amended limitations are positively recited or not.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645